c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-128389-08 uil the honorable jim jordan member u s house of representative sec_24 west third street room mansfield oh attention -------------------- dear congressman jordan this letter responds to your inquiry dated date on behalf of your constituent - -------------------------- --------------- asked for clarification on the application of the accountable_plan requirements to employee tool and equipment plans tool plans generally amounts employers pay as reimbursements for employee business_expenses are taxable unless treated as paid under an accountable_plan amounts treated as paid under an accountable_plan are excluded from the employee’s gross_income are not reported as wages on the employee’s form_w-2 and are exempt from withholding and payment of employment_taxes the law treats a reimbursement or other expense allowance arrangement as an accountable_plan if it meets the requirements of business connection substantiation return of excess sec_62 of the internal_revenue_code the code and sec_1_62-2 of the treasury regulations the regulations conex-128389-08 business connection requirement an arrangement meets the business connection requirement if the employer pays advances allowances or reimbursements only for deductible business_expenses that the employee pays or incurs while performing services for the employer if however an employer pays an employee regardless of whether the employee incurs or is reasonably expected to incur bona_fide business_expenses the arrangement does not satisfy the business connection requirement substantiation requirement to meet the substantiation requirement an arrangement must require the employee to substantiate each business_expense to the payor within a reasonable period of time the employee must submit enough information to allow the employer to identify the specific nature of each expense and attribute the expense to the employer’s business activity generally the employee must submit an expense account or other written_statement to the employer showing the business nature and amount of each of his or her expenses however for an arrangement that reimburses expenses governed by sec_274 the employee must submit to the payor information sufficient to satisfy those substantiation requirements of sec_274 and the regulations sec_274 applies to listed_property under sec_280f most tools are not listed in sec_280f the list is limited to items such as property used for transportation including automobile computer_or_peripheral_equipment as defined in sec_168 and cellular telephone or similar telecommunications equipment no deduction is allowed for an expense associated with listed_property under sec_274 and the employee must treat any reimbursement of these expenses as wages subject_to_withholding and payment of employment_taxes unless the employee can adequately substantiate the amount of each expenditure amount of each business or investment use of the listed_property and its total use date of the expenditure or use business_purpose for an expenditure or use of any listed_property sec_1_274-5t of the code return of excess requirement to meet the return of excess requirement the employee must return to the employer within a reasonable period of time any amount the employer paid in excess of the employee’s substantiated expenses conex-128389-08 whether a tool expense reimbursement program complies with the accountable_plan requirements depends on the facts of the program's operation in we issued a coordinated_issue_paper cip for the motor_vehicle industry that dealt specifically with tool reimbursements and in we issued revrul_2005_52 that addressed the tax consequences of a typical tool reimbursement plan under the applicable treasury_department regulations we recently revised the cip to further discuss the application of the accountable_plan rules and to reflect changes in tool reimbursement plans as we have seen them to date the cip is available on our website at www irs gov we believe the cip will provide additional helpful information to ------------- ---------- about the application of the law to tool plans it also lists the types of facts relevant to the determination of whether the plan complies with the requirements for accountable plans under sec_62 and the regulations we are conducting examinations that focus on whether the use of tool plans in some cases has resulted in failure to pay appropriate amounts of federal_income_tax withholding and federal_insurance_contributions_act tax the irs office_of_chief_counsel has released redacted legal advice on one of these examinations giving taxpayers access to our legal reasoning i hope this information is helpful please contact me or -----------------at ----- --------------- -------------------------------------------------------------------------------------------------------------------if you need further assistance sincerely branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities janine cook
